DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on May 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement as set forth in the Office action mailed on May 13, 2021, has been reconsidered. The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of between Group I, claims 1-8 and Group II, claims 9-11 is withdrawn.
Status of Claims
Claims 1-11 are pending and under examination.
Priority
This application is claiming the benefit of prior-filed application No. 62/785,921, filed December 28, 2018. Applicant’s claim for the benefit of prior-filed application No. 62/785,921 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
An Information Disclosure Statement has not been filed. The listing of references in the specification (see paragraph [00122]) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into 
Nucleotide and/or Amino Acid Sequence Disclosures
Requirement For Patent Applications Containing Nucleotide and/or Amino Acid Sequence Disclosures 

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
1. Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 

2. Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to for failing the comply with 37 CFR 1.821 (d) which requires reference made to an unbranched sequence of four or more amino acids by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text of the description or claims of the patent application. See MPEP §2422. See the amino acid sequence TALDWSWLQTE disclosed in paragraphs [0028] and [0029]. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651).
Regarding present claims 1-11, Glaeser et al. disclose a composition for implantation at or near the spine beneath the skin comprising 30 g or 129 g bone morphogenetic protein 2 (BMP-2), 100 g of NEMO binding domain peptide (NBD) disposed in absorbable collagen sponge (ACS; biodegradable matrix comprising porous collagen) and implanting a composition for implantation at or near the spine beneath the skin. See e.g., the abstract; Table 1; p. 1642, right col.-2nd and 3rd para., p. 1643, left col.-continuing para.; Fig.1). Glaeser et al. teach the NBD reduces soft tissue inflammation at the site of application of the composition (see the e.g., the abstract; p. 1647, right col.-1st para.).
Therefore, the disclosures of Glaeser et al. anticipate the presently claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233).
Regarding claims 1-3, 5 and 6, Huang et al teach a composition comprising recombinant human BMP-2 impregnated in an absorbable collagen sponge (see p. 1, left col. -1st para.). Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients  suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
The difference between the teachings of Huang et al. and the claimed composition is the incorporation of a NEMO binding domain peptide in the composition taught by Huang et al.
Similar to the teachings of Huang et al., Li et al. teach TNF- inhibits BMP-2-induced osteoblast differentiation (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach NBD ameliorates inflammation (see p. 1229, left col.-1st para.).
At the time of the effective filing date of the claim invention, it would have been obvious to the artisan of ordinary skill to impregnate a NEMO binding domain peptide in the absorbable collagen sponge impregnated with rhBMP-2 to arrive at the presently claimed invention in order to block TNF- inhibition of BMP-2 osteoblastic differentiation. There would be a reasonable expectation of success because Li et al. demonstrates that NEMO binding domain peptide is able to block TNF- inhibition of BMP-2 osteoblast differentiation. 
Regarding present claims 5 and 8, Huang et al. teach the composition is approved for clinical use in spinal fusions (see p. 1, left col.-1st para.).
st para.). Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients whom were treated with exogenous BMP-2 and the elevation effects the outcome of bone regeneration (see the abstract). Huang et al.t each clinical use of BMP-2/ACS demonstrate inflammation-related adverse events such as soft-tissue swelling, bone resorption, low osteoinductive efficacy of BMP-2 (see p. 1, right col.-continuing para.) . Huang et al. teach TNF- suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
The difference between the teachings of Huang et al. and the claimed invention is the incorporation of a NEMO binding domain peptide in the composition taught by Huang et al.
Similar to the teachings of Huang et al., Li et al. teach TNF- inhibits BMP-2-induced osteoblast differentiation (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach NBD ameliorates inflammation (see p. 1229, left col.-1st para.).
At the time of the effective filing date of the claim invention, it would have been obvious to the artisan of ordinary skill to impregnate a NEMO binding domain peptide in the absorbable collagen sponge impregnated with rhBMP-2 and implant in the target tissue site of interest in the use of spinal fusions, open tibial fractures and oral maxillofacial reconstructions to arrive at the  inhibition of BMP-2 osteoblastic differentiation. There would be a reasonable expectation of success because Li et al. demonstrates that NEMO binding domain peptide is able to block TNF- inhibition of BMP-2 osteoblast differentiation.
Regarding present claims 4, 7 and 10, Li et al. show 100 M of NBD combine with 100 ng BMP-2 block TNF-a inhibition of BMP-2 osteoblast differentiation (see e.g., Figure 4). Although Huang et al. and Li et al. do not teach the specifically claimed amounts of BMP-2 and NBD, at the time of the effective filing date, it would have been it is well within the purview of the skilled artisan at the time of the invention to modify the amounts of each BMP-2 and NBD, to any appropriate amount including the amounts presently claimed to achieve the desired amount osteoblast differentiation.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658